Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Chase Brill on 3/23/2022.

The application has been amended as follows: 
Claim 1: in line 14 insert “p-side” after “first” and before “nitride” 


Allowable Subject Matter
Claims 1-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record, either singularly or in combination, does not disclose or suggest the claimed limitation “growing a first p-side nitride semiconductor layer on the active layer…at a first mixed crystal ratio in a range of 20% to 30%, while setting a flow rate of the Mg source gas to a first flow 
The closest prior art is as follows:
An et al. (US 2016/0104816) discloses Mg flow rates of layers 33a-c (see Fig. 20) which read on the claimed second, third, and fourth Mg flow rates, however Al mixed crystal ratio of each of layers 33a-c is each 0% (i.e. GaN layers).
Tachibana et al (US 2012/0138889) discloses Mg doping profiles of layers 52, 54, 53/55, and 51 (see e.g. Figs. 6A-C) which would render the claimed first, second, third, and fourth Mg flow rates obvious, however the Al mixed crystal ratio of layers 54, 53/55, and 51 are each 0% (i.e. GaN layers). 
Avramescu et al. (US 2016/0240734) discloses first, second, third and fourth layers (1, 2, 3, and 14, respectively) wherein the mixed crystal ratio of the first layer is higher than that of the second layer, and the mixed crystal ratio of the fourth layer is lower than that of the third layer (see Figs. 1-2), however the mixed crystal ratio of the second layer is not equal to that of the third layer. 
Watabe (US 2017/0125632) discloses a first layer (21) with a first Al mixed crystal ratio, second and third layers (23U and 23D) have a same second Al mixed crystal ratio lower than the first, and a fourth layer (25) having a third mixed crystal ratio lower than the second (e.g. GaN), however does not show the relative Mg flow rates required by the claim. Additionally, it is the second layer of Watabe which would have the Mg flow stopped and not the third layer.
. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lauren R Bell whose telephone number is (571)272-7199. The examiner can normally be reached M-H 7am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571)272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 



/LAUREN R BELL/Primary Examiner, Art Unit 2816                                                                                                                                                                                                        3/23/2022